EX PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 January 2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to because of the following informality:
In Fig. 5, reference character “200” should be changed to --201-- in order to be consistent with the remainder of the disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 

Specification
The disclosure is objected to because of the following informalities:
a.	In line 2 of claim 2, “formed in an L type” should be corrected to read
--formed in an L shape--.
b.	In line 3 of claim 2, “an included angle” should be corrected to read
--an angle--.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:
a cover member pivotally connected to the first separating plate to selectively cover the receiving space; a linkage mechanism, comprising: a first linking rod pivotally connected to the cover member; and a second linking rod pivotally connected to the first linking rod and the first separating plate; and a hook portion connected to one end of the linkage mechanism facing away from the cover member for directly abutting against the hard disk unit, wherein when the cover member is rotated to expose the hard disk unit received in the receiving space, the cover member pulls the hook portion through the linkage mechanism such that the hook portion pushes the hard disk unit out of the receiving space” (emphasis added).

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688